Citation Nr: 0504345	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  01-06 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of 
meningitis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, which denied service 
connection for a left foot disability and manic depressive 
disorder and found no new and material evidence to reopen 
claims for service connection for error of refraction and 
residuals of meningitis.  The veteran withdrew the issue of 
error of refraction in correspondence dated in June 2001.  

This case was previously before the Board in April 2003.  At 
that time the Board reopened the claims regarding meningitis 
and the left foot based on new and material evidence, granted 
service connection for the veteran's left foot disability and 
requested further development.  In November 2003 the Board 
remanded the meningitis and psychiatric disorder claims for 
more development.  The requested development has been 
completed and the case has since returned to the Board.

The veteran testified before the RO at a hearing in October 
2001.  The transcript is associated with the claims folder.


FINDINGS OF FACT

1.  In April 2003, the Board reopened the veteran's claims of 
entitlement to service connection for residuals of meningitis 
and a psychiatric disability.  In November 2003 the Board 
remanded these issues to obtain VA examinations that were 
necessary to adjudicate the claims.  
2.  The veteran failed to report for scheduled VA 
examinations in July 2004 without good cause.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of meningitis is denied as a matter of law, as 
he failed to report without good cause to a VA examination 
scheduled in conjunction with his reopened claim.   38 C.F.R. 
§ 3.655(b) (2004).

2.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder is denied as a matter of 
law, as he failed to report without good cause to a VA 
examination scheduled in conjunction with his reopened claim.   
38 C.F.R. § 3.655(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection for residuals of 
meningitis and an acquired psychiatric disorder is warranted.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause, the 
reopened claim for which there is a previous disallowance 
shall be denied without review of the evidence of record.  
See 38 C.F.R. § 3.655 (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.

The Board, in its April 2003 decision, determined that new 
and material had been received and reopened the claims of 
service connection for meningitis and a psychiatric 
disability.  In November 2003 the Board remanded the claim 
for pertinent VA examinations.  These examinations were 
scheduled for July 2004 and the veteran failed to appear.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the 
Court stated that in the normal course of events it was the 
burden of the veteran to keep the VA apprised of his 
whereabouts, and that if he did not do so there was no burden 
on the VA to turn up heaven and earth to find him before 
finding abandonment of a previously adjudicated benefit.  Id. 
The Court has also held that the "duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).

The language of 38 C.F.R. § 3.655 leaves no authority for the 
RO or the Board to review the issues on appeal on the basis 
of the evidence already of record where the claimant does not 
show "good cause" for failure to report for the scheduled 
examination.  Rather, the regulation compels the RO and the 
Board to deny the claim strictly on the basis of the failure 
to report for a scheduled examination without good cause. 

In this case, the claims folder contains a VA compensation 
and pension exam inquiry and the address shown is exactly the 
same as the veteran's last address of record.  See 38 C.F.R. 
§ 3.1(q) (2003).  The folder also contains evidence that the 
veteran received notice of the examination in the form of a 
letter by certified mail and signed for the mail on June 14, 
2004.  While the record contains a compensation and pension 
examination inquiry, the Board acknowledges that it does not 
contain a copy of the actual notice sent to the veteran 
regarding the scheduling of the VA examinations.  
Nonetheless, there is no indication from the record that such 
a notice was not sent to the veteran.  In the absence of 
clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Furthermore, the 
veteran has not asserted that he did not receive notice of 
the scheduled examination.    

A review of the record reveals that there has been no 
communication from the veteran regarding his failure to 
report.  His representative has since filed an August  2004 
statement and a January 2005 written brief presentation in 
anticipation of the current appeal, however the 
representative has not shown evidence of good cause nor has 
the representative even discussed the veteran's failure to 
report.  

Following the veteran's failure to report to the June 2004 VA 
examinations, a supplemental statement of the case (SSOC) was 
sent to the veteran in August 2004 indicating that the 
veteran had failed to appear for VA examinations that might 
have provided material evidence regarding his claim.  The 
August 2004 SSOC was sent to the veteran's last address of 
record and was not returned as undeliverable by the U.S. 
Postal Service.  There is no indication from the record that 
he did not receive notice nor does he assert otherwise.

The Board acknowledges the RO's efforts to schedule the 
veteran for examinations.  The veteran has not provided a 
good cause for his failure to report to the scheduled 
examinations.  Therefore, the Board finds that additional 
efforts to schedule examinations would be futile.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice, the lack of return of any 
correspondence as undeliverable, and the explanation 
regarding his failure to report to the scheduled VA 
examinations, the Board finds that he did not show good 
cause.  See 38 C.F.R. § 3.655.  The veteran has not argued 
that the RO failed to notify him of the examination or 
indicated that he would report if the examination were re-
scheduled.  Therefore, the claim must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 and the new duty to assist 
regulations, no undue prejudice to the veteran is evident by 
a disposition by the Board herein, as the amended provisions 
of the Act specifically provide that VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 
38 C.F.R. §§ 3.159, 3.326 (2004).  For the reasons set forth 
above, the Board has found that the veteran's claims for 
service connection for residuals of meningitis and a 
psychiatric disability lack legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of any benefit sought.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Thus, 
the Board finds that further development is not warranted and 
the veteran is not prejudiced by appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Because the veteran's failure to report for the VA 
examination scheduled in June 2004 is without good cause, the 
veteran's claims for service connection for residuals of 
meningitis and a psychiatric disability must be denied.  38 
C.F.R. § 3.655.


ORDER

Service connection for residuals of meningitis is denied.

Service connection for an acquired psychiatric disorder is 
denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


